DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2022 has/have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-4, claim 1 recites the limitation "the working electrode group" and “the working electrode” in line 20-21. There is insufficient antecedent basis for this limitation in the claim. This limitation is further indefinite as the claim previously recites “a plurality of working electrode groups each including a plurality of working electrodes” but then appears to reference “the working electrode group” comprising only one “the working electrode”. It is unclear if the limitation is in reference to only one of the plurality of working electrode groups including only one working electrode or if the limitation is intended to reference each working electrode group of the plurality of working electrode groups that includes only one or a plurality of working electrodes. Claims 2-4 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Regarding claims 1-4, claim 1 recites “the measurement target substance” in line 3 of pg. 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the measurement target substance” is in reference to one of the plurality of measurement target substances, previously recited in lines 2-3, or if the limitation is in reference to all of the target substances. It is further unclear, since the claim recites a plurality of measurement target substances, which one of the plural substances is being referenced. Claims 2-4 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Regarding claims 1-4, claim 1 recites “the individual distributions” in line 8 of pg. 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 has previously recited generating “an image of a density distribution” but has not indicated that there are plural distributions. The scope of this limitation is unclear. Claims 2-4 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Regarding claims 3-4, claim 3 recites “displaying two or more of the images of density distributions generated in (d)”. Claim 3 depends on claim 1, which recites in (d) “generating an image of a density distributions in the measurement area of each of the plurality of measurement target substances based on a distribution in the measurement area of the measured currents that flow through the working electrodes included by one of the plurality of working electrode groups that corresponds to the measurement target substance”. The limitation (d) of claim 1 therefore recites generating a single image while claim 3 further limits the single image generated to instead be a broader scope of two or more images. It is unclear how a single image can be further limited to comprise two images and thus the scope of this claim is unclear. Claim 4 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of claim 3.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (KY Inoue et al., Advanced LSI-based amperometric sensor array with light-shielding structure for effective removal of photocurrent and mode selectable function for individual operation of 400 electrodes, Lab Chip, 15 (2015) 848; published 11/27/2014, herein after referred to as Inoue1) in view of Inoue et al. (KY Inoue et al., LSI-based amperometric sensor for bio-imaging and multi-point biosensing, Lab Chip, 2012, 12 3481-3490, hereinafter referred to as Inoue2).
Regarding claim 1, Inoue1 discloses an electrochemical imaging method for generating a plurality of images of density distributions of a plurality of measurement target substances detecting O2 and H2O2 and displaying the density distributions of the detected O2 and H2O2 present in the phosphate buffered saline electrolyte [abstract; Pg. 852 section 3.3.; Figs. 5-6]), comprising:
providing an array of working electrodes arranged in a measurement area that faces the electrolyte solution, and a counter electrode placed in the electrolytic solution (an electrode array formed as a LSI chip “measurement area” that faces the PBS electrolyte wherein the LSI chip is provided on the substrate as a bottom surface of the solution reservoir, and a counter electrode is inserted in to the solution on the sensor chip during measurements [Pg. 850, Right Col.; Pg. 851, Left Col.; Figs. 1, 3, and 5-6]), wherein
the array of working electrodes comprise a plurality of working electrode groups each including a plurality of working electrodes, the plurality of working electrodes included by each one of the plurality of working electrode groups, respectively, being arranged uniformly in the measurement area, such that the working electrodes included by all of the plurality of working electrode groups are mixed in the measurement area (the electrodes can be grouped into V1 and V2 groups at distinct voltages (plural working electrode groups), the electrodes are all identical in structure and layout in the LSI chip (“arranged uniformly in the measurement area”) and wherein the groups are mixed within the measurement area (the two groups V1 and V2 are mixed in the measurement area as shown in Figs. 5 and 6));
applying a voltage between each of the working electrodes included by all of the plurality of working electrode groups and the counter electrode, all simultaneously, and causing thereby the working electrode to perform a redox reaction that is one of giving electrons to and receiving electrons from one of the plurality of measurement target substances (potentiostat circuit for applying the V1 and V2 voltage to each of the individually addressable working electrodes wherein the electrodes perform redox reactions with O2 and H2O2  [Pg. 850, paragraph spanning the left and right cols; Pg. 852 section 3.3.]), wherein
the voltage is determined in accordance with the working electrode group that includes the working electrode (the voltage applied is either 0/-0.5 V (V1 group) or 0.5/0.7V (V2 group) according to the working electrode group for measuring O2 or H2O2 [see Figs. 5-6]);
measuring a current that flows through each of the working electrodes included by all of the plurality of working electrode groups (each unit cell has a switched capacitor I-V converter with an op-amp to detect very small currents generated on the sensor electrode with a high signal to noise ratio [Pgs. 849-850, 2.1. LSI circuit design architecture; Fig. 3 shows the I-V converter with op-amp and Figs. 5-6 show the currents measured at each individual electrode);
generating an image of a density distribution in the measurement area of each of the plurality of measurement target substances based on a distribution in the measurement area of the measured currents that flow through the working electrodes included by one of the plurality of working electrode groups that corresponds to the measurement target substance (Figs. 5-6 show a density distribution of the measured O2 and H2O2 based on a distribution in the measurement area of the measured currents that flow through each working electrode group (i.e., V1 or V2 group);
wherein any two working electrode groups among the plurality of working electrode groups are mutually different in at least any of the determined voltage, presence/absence of a molecular modification of an electrode surface and a species of the molecular modification (the two working electrode groups V1 and V2 are different in their determined voltage of 0.0/-0.5V and 0.5/0.7V, respectively [see Figs. 3 and 4-6]; Inoue1 further teaches the surface modification of the V2 electrode with Os-HRP [see Pgs 853-854, section 3.4. and Fig. 7]); and wherein
based on the individual distributions of the currents in the measurement area in accordance with the working electrode groups, the plurality of images of density distributions of the plurality of measurement target substances are acquired by simultaneous measurements (the detection of both O2 and H2O2 are visualized through a plurality of images of density of distributions as shown in Figs. 5-6).
Inoue1 discloses wherein the method/device simultaneously measures O2 and H2O2 from biological compounds [abstract; intro; Pg. 852 section 3.3.] but fails to expressly teach wherein plurality of measurement target substances are “generated or consumed by a sample”. 
Inoue1 does teach, however, wherein the first generation Bio-LSI device was previously used to acquire images of the activity of glucose oxidase [see Introduction, reference 10]. One skilled in the art would know that the reaction of glucose and oxygen with the glucose oxidase enzyme produces hydrogen peroxide, the substance typically utilized in measuring the presence/concentration of glucose in electrochemical biosensors. Inoue2 teaches the first generation Bio-LSI cited in Inoue1 and teaches that the Bio-LSI device can be used to detect the glucose oxidase-catalyzed oxidation of glucose by measuring the produced H2O2 [see pgs. 3488-3489, section 4.4.]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a biological sample such as glucose/glucose oxidase in order to map the biological activity of glucose oxidase because Inoue2 teaches that rather than a supplied H2O2 sample for analysis the device can be used to measure the biological activity of a biological substance such as glucose oxidase which forms H2O2 upon reaction with glucose [see pgs. 3488-3489, section 4.4.]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 2, Inoue1 further discloses wherein (d) generating an image further comprises data processing for interpolating the distribution of the measured currents at a position where a current signal from any of the working electrodes included by the one of the plurality of working electrode groups does not exist (the data processing is inherently disclosed by the current maps shown in Figs. 5-6 wherein the distribution of the currents shown in Figs. 5B and 6C as a result of the V1 and V2 applied voltage are used to determine the location of the applied voltages, which includes the detection of O2 and H2O2 by analysis and interpolation of the currents generated and not generated by the discrete areas where voltages V1/V2 are applied relative to the acquired distribution of the currents [see Figs. 5-6]).
Regarding claim 3, Inoue1 further discloses displaying two or more of the images of density distributions generated in (d) generating an image in an overlapped manner on a display portion (Fig. 6 shows the simultaneous detection of O2 and H2O2 wherein each of the left (O2) and right (H2O2) sections meet the limitation of an “image of density distribution” wherein the two images/sections are overlapped/combined into a combined image that displays both the H2O2 detection and the O2 detection in each of the images from 30s to 50s wherein the results are displayed on the monitor of the control system [Fig. 6; Pg. 851, section 2.3.]. Note: for purposes of examination the limitation “displaying two or more of the images of density distributions generated in (d)” is interpreted wherein step (d) of claim 1 can include generating plural images of density distributions rather than a single claimed image. 
Regarding claim 4, Inoue1 discloses the limitations of claim 3 as outlined previously. 
Inoue1 is silent on the use of two different colors to represent the current generated from the O2 and H2O2 redox reactions and thus fails to expressly teach wherein the images of density distributions are “differentiated by colors, and the colors are additively mixed and displayed on an overlap of the images”. 
Inoue1 does disclose, however, wherein V1 voltage in the array is represented by the color red wherein V1 is indicative of the oxygen redox reaction and wherein V2 voltage in the array is represented by the color blue wherein V2 is indicative of the H2O2 redox reaction [Pg. 852, section 3.2.]. 
It would have been obvious to one having ordinary skill in the art to subsequently use the color red to represent the resulting current from the applied V1 voltage that is indicative of the O2 redox reaction and to use blue to represent the resulting current from the applied V2 voltage that is indicative of the H2O2 redox reaction (as is currently shown) because such modification is already taught with regards to the applied voltage for ease in viewing the different applied voltages and thus would further provide an easier way of viewing the concentration gradient changes of both O2 and H2O2 in the overlapped images from 30s-50s by providing a red response for the O2 current and a blue response for the H2O2 current. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795